UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6450


MILFORD WASHINGTON,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00089-RBS-TEM)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Milford Washington, Appellant Pro Se. Josephine Frances Whalen,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Milford   Washington   seeks     to   appeal     the    district

court’s order denying relief on his 28 U.S.C. § 2254 (2006)

petition.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).      The magistrate judge recommended that relief be denied

and advised Washington that failure to file timely objections to

this recommendation would waive appellate review of a district

court order based upon the recommendation.           The timely filing of

specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that

recommendation     when   the   parties     have   been     warned    of    the

consequences of noncompliance.       See Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140 (1985).      Washington has waived appellate review by failing

to   file    timely    objections   with    the    district    court       after

receiving proper notice.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                     2